Citation Nr: 1438873	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-22 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for rectal cancer, including as due to exposure to herbicides.

2.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable initial rating for folliculitis of the buttocks.

4.  Entitlement to a total rating for individual unemployability due to service-connected disorders (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1971, including service in Vietnam.  He is in receipt of various medals, including a Combat Action Ribbon.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 
 
A Board hearing was conducted in this matter via videoconference in November 2012; a transcript is contained in the Virtual VA (VVA) electronic claims file.  

A review of the VVA electronic claims file revealed the January 2013 hearing transcript.  The remaining documents are either duplicative of documents contained within the physical claims file or irrelevant to the claims on appeal. The Veterans Benefits Management System paperless claims processing system contained no documents.

The claim for a TDIU was reasonably raised in the context of the Veteran's increased rating claim; at the 2012 hearing the Veteran testified he was unemployable due to various disabilities, including his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also VAOPGCPREC 6-96 (stating that the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to provide the Veteran with VA examinations to determine the current severity of his folliculitis and PTSD and to determine whether there is an etiological relationship between his rectal cancer and service, including to his exposure to herbicides.  

Regarding the claim of service connection for rectal cancer, the Veteran has submitted medical literature suggesting a relationship between rectal cancer and dioxin.  Although presumptive service connection is unavailable for rectal cancer as due to exposure to herbicides, this does not preclude the Veteran from establishing service connection for rectal cancer on direct basis, to include as due to exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As the Veteran is presumed to be exposed to herbicides due to his service in Vietnam, a VA opinion is necessary prior to adjudicating his claim.

Regarding the claims for increased ratings for PTSD and folliculitis, the Veteran has testified that his symptoms of these disorders are worse than reflected in the 2010 VA examinations.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  Additionally, the Veteran testified at his 2012 Board hearing that the skin disorder is not continuously present; rather, it is recurrent.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (noting that where a disorder undergoes periods of remission and recurrence, VA must provide a medical examination during the period of recurrence in order to provide a proper disability rating).  Therefore, VA examinations are necessary to determine the current severity of his disorders; the AOJ must attempt to schedule the skin examination at a time when the disorder is active.  

Finally, the Veteran indicated in his November 2012 hearing testimony that he was unable to work due to his service-connected disorders.  As discussed above, the claim for a TDIU is considered and adjudicated as part and parcel of the currently appealed claim for a higher initial rating for PTSD.  See Rice, 22 Vet. App. 447.  Thus, remand is required as this issue is inextricably intertwined with the issue of entitlement to an increased evaluation for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

After any additional records are associated with the clams file, a VA medical examination must be afforded to the Veteran and an opinion must be obtained to determine whether the rectal cancer diagnosed post-service is related to events during his military service, to include as due to herbicide exposure. The claims file and all electronic records, to include any relevant medical literature, must be made available to the examiner, and the examiner must specify in the opinion that these records have been reviewed.  A complete explanation for all opinions must be provided. 

Based on a detailed review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether rectal cancer diagnosed post-service is related to the Veteran's active duty service, to include as due to herbicide exposure.  The examiner must expressly consider the medical article submitted by the Veteran, and any other relevant medical literature.

2. After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner for review in conjunction with the examination.  

The examiner must complete the most recent worksheet for evaluating service-connected psychiatric disorders, and must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  The examiner must provide an opinion as to whether the Veteran's PTSD renders him unable to obtain or retain employment.  An explanation for all opinions expressed must be provided.  

3. After any additional records are associated with the claims file, schedule the Veteran for an examination as to the current severity and manifestations of the Veteran's service-connected folliculitis.  The examiner is requested to review all pertinent records associated with the claims file. This examination must be attempted to be conducted during an active period of flare.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report any additional signs and symptoms necessary for rating the Veteran's skin disability under the rating criteria.  The examiner must elicit a comprehensive statement of the symptoms from the Veteran.

4. Develop and adjudicate the Veteran's claim for a TDIU.

5. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the AOJ must re-adjudicate the Veteran's claims on appeal. If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



